Citation Nr: 1233898	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for headaches, claimed as recurrent migraines.

2.  Entitlement to an initial compensable rating for allergic rhinitis.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a lumbar and thoracic spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to September 2008.

This matter is on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BBD) program. 

The issue of entitlement to an initial compensable rating for headaches is addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis has been characterized by some interference in breathing; a greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or polyps have not been shown

2.  A left shoulder disorder or a thoracic or lumbar spine disorder are not currently shown nor has been shown at any time during the appeal period.  


CONCLUSIONS OF LAW
	
1.  The criteria for a compensable rating for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Code (DC) 6522 (2011).

2.  The criteria to establish service connection for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

3.  The criteria to establish service connection for a thoracic and lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

As an initial matter, the Veteran's rhinitis claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to the service connection claims, the VCAA duty to notify was satisfied by way of a letter provided to the Veteran when he filed his claim in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO has also obtained treatment records from a private facility in Fayetteville, North Carolina.  

Next, a VA examination with respect to the issues on appeal was obtained in April 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's statements, and provides a complete rationale for the all conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran has a noncompensable rating for his allergic rhinitis under 38 C.F.R. § 4.97, DC 6522.  Under this diagnostic code, in order to warrant a compensable rating, the evidence must show allergic rhinitis without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.
  
Based on the evidence of record, a compensable rating is not warranted.  Specifically, at a VA examination in April 2008, the Veteran stated that he has experienced interference with breathing in his nose, but has not been diagnosed with a chronic disorder in the past, nor has he received any treatment for these symptoms.  Upon examination, no sinus tenderness was noted, and there was no sign of excessive secretion, purulent discharge or nasal obstruction.  

Significantly, while there are other treatment records in the claims file, none of them address allergic rhinitis.  To the contrary, at a January 2009 treatment note, he denied any allergies.  Therefore, as 50 percent obstruction or complete obstruction on one side has not been shown, an increased rating is not warranted on this basis.  

In considering this claim, the Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating he currently receives.  He specifically stated in February 2010 that he experiences blurred vision, burning eyes and fever-like symptoms.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of rhinitis disability according to the appropriate diagnostic codes.  Moreover, while he has described fever-like symptoms, these are not symptoms that may be applied to the applicable diagnostic code.  Additionally, the record does include competent evidence concerning the nature and extent of the Veteran's rhinitis written by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's rhinitis symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's rhinitis disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran is claiming entitlement to service connection for disorders to the left shoulder and thoracolumbar spine.  The service treatment records indicate that he was seen for complaints of pain in the left hemithorax in June 1985.  However, no underlying diagnosis was given.  He again sought treatment in July 1999 for what he characterized as a stabbing pain in the mid-thoracic area which had persisted for the past two months.  He denied any trauma that could have led to these symptoms, and the resulting diagnosis was limited to anterior chest wall pain with a possible subluxed rib.  Again, no treatment or medication was prescribed.  

There was no indication of in-service back symptomatology again until February 2005, where he complained of recurrent back pain.  However, no low back disorder was identified upon examination.  Moreover, subsequent pre- and post-deployment physical examinations in March 2006 and February 2007, respectively, did not indicate any complaints related to the thoracolumbar spine.  

Regarding the Veteran's left shoulder complaints, the service treatment records indicate that he was treated in June 1985 for a laceration to the left shoulder following a motor vehicle accident.  X-rays taken at that time were negative, no deformity was observed and he retained a full range of motion.  The diagnosis was limited to superficial lacerations, but no underlying pathology.  Subsequent treatment records and numerous physical examinations do not mention any persisting symptoms.  

Next, the post-service treatment records do not reflect that the Veteran has a currently diagnosed disorder related to either his back or left shoulder complaints.  Specifically, at a VA examination in April 2008, the Veteran mentioned that he was involved in a motor vehicle accident in 1987 and in another in July 2007.  Since that time, he claimed to experience weakness that is relatively constant, but there was some sharp pain that he rated as approximately a 6 out of 10. 

Upon examination, there was no detectable alteration in femur function with respect to the left shoulder.  No edema, effusion or weakness was observed, and the Veteran exhibited a full range of motion.  X-rays of the left shoulder were negative.  At the conclusion of the examination, his diagnosis was limited to a resolved shoulder injury without complications and a negative X-ray.

With respect to his back complaints, at the April 2008 VA examination, the Veteran complained of sharp pain from the thoracic spine to the left shoulder blade, and some cramping.  He also complained of sharp pain down the lower back that has existed for the past 10 years.  However, upon examination, his posture was erect and normal, his gait was normal, and he exhibited a normal range of motion.  Moreover, X-rays of the thoracic and lumbosacral spine were normal.  In view of these findings, the examiner specifically determined that there was no pathology of the thoracic or lumbar spines to render a diagnosis.  In other words, there was no evidence of a chronic disability of the spine.    

While there are other treatment records in the claims file addressing low back complaints, none of them indicate a chronic back disorder.  Specifically, in January 2009, the Veteran complained of "back problems," but no actual disorder was identified.  A December 2010 treatment note indicates a diagnosis of "lumbago," for which he was prescribed muscle pain medication.  However, the Board does not construe a diagnosis of lumbago as anything more than mere pain in the lumbar region.  See Dorland's Illustrated Medical Dictionary, p. 1092 (31st ed.) (2007).

Overall, although the Veteran has complained of episodes of pain in both his left shoulder and back area, he has not been diagnosed with and chronic underlying pathology for either disorder.  Moreover, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

In considering the relevant evidence, the Board has also considered the statements made by the Veteran regarding his left shoulder and back symptoms and how they relate to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Veteran is clearly competent to relate symptoms of pain.  He is equally competent to relate that he has been experiencing these pain symptoms since service.  However, the Veteran is not competent to provide testimony regarding the diagnosis or etiology of his back and left shoulder complaints, as they may not be diagnosed by unique and readily identifiable features, and do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Moreover, to the extent that competent evidence of continuous symptomatology since service has been provided, the VA examination, which was conducted for the express purpose of determining whether there was evidence of chronic disabilities related to the shoulder and spine, provided an opinion that essentially ruled out the presence of any current disability.  Therefore, the unsubstantiated statements regarding the claimed nature and etiology of the Veteran's left shoulder and back symptoms are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.






ORDER

An initial compensable rating for allergic rhinitis is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a lumbar and thoracic spine disorder is denied.  


REMAND

Regarding the Veteran's service-connected headaches, additional development is necessary before this claim may be adjudicated.  

Specifically, in his February 2010 VA Form-9, the Veteran stated that his headaches had increased in the past year.  He also indicated that he was undergoing additional testing with his local VA medical center, as well as with a private physician at MedEx Urgent Care in Fayetteville, North Carolina.  

Since February 2010, private treatment records from MedEx Urgent Care have been associated with the claims file.  However, when a veteran has indicted that a service connected disability is worse than it was at the time of his most recent VA examination, as is the case here, it is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995). Therefore, new examinations should be provided for his headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire all treatment records from the VA Medical Center in Fayetteville, North Carolina, for the period since August 2010.  

If the Veteran has received any private treatment for his headaches, and the records of such treatment have not been associated in the claims file, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.

2.  Schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected headaches. The claims folder must be made available to and reviewed by the examining physician. All indicated tests and studies should be accomplished and the findings then reported in detail.

Following a physical examination of the Veteran and a review of the claims folder, the examiner should specifically comment on the frequency and severity of the headaches that may be considered "prostrating attacks" (i.e. resulting in extreme exhaustion or powerlessness or economic inadaptability). 

3.  After the above development has been completed, the must then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


